Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-20 are allowed.  All rejections are withdrawn.  The amendments after final dated 6-9-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 8 and 20.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
The prior art fails to disclose or suggest either individually or together with any other prior art of record of “[a] redundant display system for achieving required safety objectives, comprising:
a plurality of computers interconnected by a communication network for data sharing and health checking, 
each of said  computers receiving 
a plurality of sensor inputs and hosting a user application software for generating graphic commands based on said sensor inputs;
a plurality of graphics processing units (GPU), each of said graphics processing units receiving said graphic commands from at least one of said computers for rendering at least one video output;
a plurality of display units for displaying said video output rendered by at least one of said graphics processing units;
a plurality of command links for transmitting said graphic commands from said  computers to said graphics processing units;
a plurality of video links for transmitting video outputs from said graphics processing units to said display units; and
a plurality of object-based integrity verification systems to verify if each of said plurality of graphics processing units correctly renders said at least one video
output according to said graphic commands received from at least one of said
computers, each said object-based integrity verification system comprising 
an object-based integrity verification processor for identifying 
a plurality of safety critical graphic objects contained in one of said at least one video output to be verified, 
assigning a numerical object ID code to each of said safety-critical graphic objects, storing verification information related to each of said safety-
critical graphic objects in a page-based histogram database using said numerical object ID code as a page index, 
monitoring the shape, 
pixel location and 
color attributes of each of said safety-critical graphic objects to be depicted on one of said plurality of display units, 
tracking the-visibility and 
overlay properties  between said safety-critical graphic objects, 
detecting and analyzing GPU failures from said safety-critical graphic objects, and 
annunciating said detected GPU failures”.

	Jantz discloses in FIG. 4 where a cyber threat can delete an object from the display as a missing threat.   Then the autonomous vehicle may crash into the missing object. These objects can be named and tracked but not according to any page index as claimed. 
	Jantz is silent as to “…assigning a numerical object ID code to each of said safety-critical graphic objects, storing verification information related to each of said safety-
critical graphic objects in a page-based histogram database using said numerical object ID code as a page index, 
monitoring the shape, 
pixel location and 
color attributes of each of said safety-critical graphic objects to be depicted on one of said plurality of display units, 
tracking the-visibility and 
overlay properties  between said safety-critical graphic objects, 
detecting and analyzing GPU failures from said safety-critical graphic objects, and 
annunciating said detected GPU failures”.
	Jantz is silent as to the claimed “page index”. 

	Shuman teaches an object based integrity verification processor for identifying a number of safety critical objects in a video output that are to be verified.   It is silent as to a page index as claimed. 
	Shuman is silent as to “…assigning a numerical object ID code to each of said safety-critical graphic objects, storing verification information related to each of said safety-
critical graphic objects in a page-based histogram database using said numerical object ID code as a page index, 
monitoring the shape, 
pixel location and 
color attributes of each of said safety-critical graphic objects to be depicted on one of said plurality of display units, 
tracking the-visibility and 
overlay properties  between said safety-critical graphic objects, 
detecting and analyzing GPU failures from said safety-critical graphic objects, and 
annunciating said detected GPU failures”.
	Claypool of record provides using an image buffering process and also a key for improved security.  Claypool is silent as to “…assigning a numerical object ID code to each of said safety-critical graphic objects, storing verification information related to each of said safety-
critical graphic objects in a page-based histogram database using said numerical object ID code as a page index, 
monitoring the shape, 
pixel location and 
color attributes of each of said safety-critical graphic objects to be depicted on one of said plurality of display units, 
tracking the-visibility and 
overlay properties  between said safety-critical graphic objects, 
detecting and analyzing GPU failures from said safety-critical graphic objects, and 
annunciating said detected GPU failures”.
	Naimer teaches a reference ID code for monitoring objects. See paragraph 24-28. 
	Namer is silent as to “…assigning a numerical object ID code to each of said safety-critical graphic objects, storing verification information related to each of said safety-
critical graphic objects in a page-based histogram database using said numerical object ID code as a page index, 
monitoring the shape, 
pixel location and 
color attributes of each of said safety-critical graphic objects to be depicted on one of said plurality of display units, 
tracking the-visibility and 
overlay properties  between said safety-critical graphic objects, 
detecting and analyzing GPU failures from said safety-critical graphic objects, and 
annunciating said detected GPU failures”.

	Hernandez teaches annunciating failures.  See claims 1-2. 
	Hernandez is silent as to assigning a numerical object ID code to each of said safety-critical graphic objects, storing verification information related to each of said safety-
critical graphic objects in a page-based histogram database using said numerical object ID code as a page index, 
monitoring the shape, 
pixel location and 
color attributes of each of said safety-critical graphic objects to be depicted on one of said plurality of display units, 
tracking the-visibility and 
overlay properties  between said safety-critical graphic objects, 
detecting and analyzing GPU failures from said safety-critical graphic objects, and 
annunciating said detected GPU failures”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668